Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/27/2020 has been entered into this application. Claims 17 are cancelled. Claims 31-36 have been added.

Information Disclosure Statement
The information disclosure statement filed on 07/28/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASAHI-DOW LTD (GB20166A, Applicant cited reference, previously cited reference).

Regarding claims 16, 29 and 30, ASAHI-DOW discloses a method for determining properties of a coating on a transparent film (claim 16), and device (fig. 1) (claim 30) for a method for manufacturing a capacitor film, the method comprising: 
moving the transparent film (12) as depicted by the arrow as can be seen in drawing (fig. 1) with the coating layers of multilayer plastic film (12) on a path which passes between a light source (13) and a sensor (25); illuminating, by the light source (13), the coating on the transparent film (12); detecting, by the sensor (25), an intensity of transmitted light from the light source (13); and calculating, by a processor an electrical processing unit/processing unit, the properties (i.e. thickness) of the coating on the transparent film based on the detected intensity of transmitted light (pages 5, line 23-54)(page 7, lines 18-24)(page 11, lines 25-27), wherein the coating is a metallization is included in a metal film serving as a light reflecting layer for example an aluminum (page 2, lines 45-50) (page 8, line 20) (page 9, lines 30-32).
For the purpose of clarity, the method claim 29 is taught/suggested by the functions shown/stated/set forth with regards to the method for determining properties of a coating on a transparent film (claim 16), and structure of claim 16 and 29 anticipates the device of claim 30 as rejected above as being anticipated by ASAHI-DOW.

In addition, considering the BRI, metallization is refers to the application of a metal coating to another metallic or non-metallic surface. Depending on the desired result, the coating can consist of metals such as zinc, gold, aluminum or silver. Further, coating in this case, considering the BRI, is considered as a thin layer or covering of something and/or a layer of a particular substance that covers a surface. In this case, the reflecting layer is the coating, and the application of a metal coating is the application of aluminum to another metallic or non-metallic surface is metallization, as such, ASAHI-DOW expressly described and thus anticipates the limitation such as “wherein the coating is a metallization”
As to claims 18-28, ASAHI-DOW also discloses a method and structure that is implemented using limitations such as,  wherein illuminating the coating comprises emitting, by the light source (13), light of multiple wavelengths of an electromagnetic spectra (page 3, lines 5-12)(claim 18); wherein illuminating the coating comprises emitting, by the light source (13), implicitly light in a range of the optical spectra (page 7, lines 58-61)(page 9, lines 11-14)(claim 19); further comprising performing a sweep in a frequency of emitted light in order to determine a wavelength that is optimal with respect to a material of the coating on the transparent film (claim 20) (page 2, line 60-page 3, line 12); wherein the wavelength is optimal when an attenuation coefficient of the material in the coating is maximal or when, in case of the coating comprising at least two different materials, a difference in attenuation coefficients of the two materials is maximal for the wavelength (figs. 3 and 7-10) (page 2, line 60-page 3, line 12) (claim 21); wherein the coating on the transparent film comprises more than one layer is multilayer/films (plural)(claim 22); wherein calculating the properties of the coating comprises calculating a thickness of each layer (page 2, line 60-page 3, line 2)(claim 23); wherein the coating on the transparent film comprises more than one material is multilayer film (page 2, line 60-page 3, line 12)(claim 24); wherein calculating the properties of the coating comprises calculating a content of each material in the coating on the transparent film (page 1, lines 6-35)(claim 25); wherein the coating on the transparent film comprises at least one element out of Al, Zn, Cu, Ag, or Mg for example an aluminum (page 2, lines 45-50) (page 8, line 20) (claim 26);  wherein calculating the properties of the coating comprises calculating the properties based on Beer's law an equation of light absorbance (page 2, line 60-page 3, line 12) (claim 27); and whereby moving the transparent film (12) comprises implicitly unwinding the coating on the transparent film from a first roll and simultaneous up winding the coating on the transparent film (12) on a second roll in a production line/manufacturing process (claim 28).

Claim(s) 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller (WO2017120160A1), using published Moeller US 20190011252 A1 as translation.

As to claim 31, Moeller discloses a method for determining properties (i.e. thickness) of a coating on an object (i.e. a transparent film) (fig. 1)[par. 0023], the method comprising: 
conveyor belt 122 moving the transparent film is coating deposited on an object as depicted by arrow 124 with the coating on a path which passes between a light source 120 and a sensor detector 106; 
illuminating, by the light source 120, inherently the coating on the transparent film deposited on an object [pars. 0023, 0029 and 0045]; 
detecting, by the sensor detector 106, an intensity of transmitted light from the light source 120 [pars. 0023, 0029 and 0045]; 
calculating, by a processor is a film thickness measurement by device 110, the properties of the coating on the transparent film based on the detected intensity of transmitted light [pars. 0051, 0056]; and 
performing a sweep in a frequency of emitted light in order to determine a wavelength that is optimal with respect to a material of the coating on the transparent film deposited on the object as depicted by arrow 124, is determining a relative shift (e.g., a color shift) between each of the channels and/or determining two or more wavelength intensity based on a histogram of each wavelength channels of the thickness or an acceptability of the coating on the object that is determined based on the determined relative shift (see abstract) [pars. 0057-62].
As to claim 32, Moeller discloses a method for determining properties (i.e. thickness) of a coating on a transparent film an object (i.e. a transparent film) (fig. 1) [par. 0023], the method comprising:
conveyor belt 122 moving the transparent film with the coating on a path which passes between a light source 120 and a sensor detector 106;
 illuminating, by the light source 120, the coating on the transparent film is coating deposited on an object [pars. 0023, 0029 and 0045]; 
detecting, by the sensor detector 106, an intensity of transmitted light from the light source 120 [pars. 0023, 0029 and 0045]; and 
calculating, by a processor is a film thickness measurement by device 110, the properties of the coating on the transparent film based on the detected intensity of transmitted light deposited on the object as depicted by arrow 124, is determining a relative shift (e.g., a color shift) between each of the channels and/or determining two or more wavelength intensity based on a histogram of each wavelength channels of the thickness or an acceptability of the coating on the object that is determined based on the determined relative shift (see abstract) [pars. 0057-62], Moeller also discloses wherein calculating the properties of the coating comprises calculating a composition of the coating is included in a method for measuring the thickness of a coating on a coated surface [par. 0014]
As to claim 33, Moeller also discloses performing a sweep in a frequency of emitted light in order to determine a wavelength that is optimal with respect to a material of the coating on the transparent film is included in the step of performing coating deposited on the object as depicted by arrow 124, is determining a relative shift (e.g., a color shift) between each of the channels and/or determining two or more wavelength intensity based on a histogram of each wavelength channels of the thickness or an acceptability of the coating on the object that is determined based on the determined relative shift (see abstract) [pars. 0057-62].

As to claims 33-36, Moeller further discloses a structure that is use in a method/system forming process that is implementing limitations such as, wherein  metal and/or metallic compounds coating are applied , and thus anticipate limitations such as, wherein the coating on the transparent film comprises at least one element out of Al, Zn, Cu, Ag, or Mg (claim 34); wherein the coating on the transparent film comprises at least one element out of Al, Zn, Cu, Ag, or Mg (claim 35); and wherein the coating on the transparent film comprises at least one element out of Al, Zn, Cu, Ag, or Mg (claim 36).

Response to Arguments
Applicant’s arguments/remarks, (see pages 6-9), filed on 09/13/2022, with respect to the rejection(s) of claim(s) 16-30 have been fully considered but are not persuasive. 

Applicant’s arguments: 

Applicant has argued the allowance of independent claims 29 and 30 based on independent claim 16 allowance that in particular Asahi does not teach or suggest claim 16, as amended specifically recites: ………….” where the coating is a metallization”.
Further, Applicant argues that ……. the light reflecting layer does not correspond to the coating which is analyzed. …….. that Asahi relates to measuring the thicknesses of film layers of different kind of synthetic resins. See Asahi, p. 1, Il. 4-5. Obviously, synthetic resins are not metallizations. 
That… The aluminum foil layer itself is not analyzed by the device and no property of the aluminum foil layer is calculated. Accordingly, it is not possible to associate the aluminum foil layer with the claimed coating.

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because it is well settled that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In this case, 
considering the BRI, metallization is refers to the application of a metal coating to another metallic or non-metallic surface. One of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that metallic coating can consist of metals such as zinc, gold, aluminum or silver, furthermore, coating in this case, considering the BRI, is considered as a thin layer or covering of something and/or a layer of a particular substance that covers a surface (In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977); reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure). In view of the above considering the BRI, the reflecting layer is the coating, and the application of a metal coating is the application of aluminum to another metallic or non-metallic surface is metallization, as such, ASAHI-DOW expressly described and thus anticipates the limitation such as “wherein the coating is a metallization” since Asahi clearly discloses in (9, lines 30-32) that metal film, for example, an aluminum coated over multilayer film 12 and is serving as a light reflecting layer. As such, Asahi expressly described and anticipates the limitation such as “wherein the coating is a metallization”. Therefore, it is respectfully pointed out to applicant that argument (a) is not persuasive.
Additionally, it is respectfully pointed out to applicant that by applicant's own account (argument (a) above) Asahi is concern with “measuring the thicknesses of film layers of different kind of synthetic resins”, as such, since the BRI of coating is considered as a thin layer or covering of something and/or a layer of a particular substance that covers a surface, then one of ordinary skill before the invention or at the time the invention was made would have recognized that any measurement of multilayer film including aluminum coated over its surface is inherently being measured as a plurality as one/unit.  
In conclusion, one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 as detailed above.
Finally, Applicant has argued the patentability of independent claims 29 and 30 based solely upon the patentability of independent claim 16, and has presented no additional arguments exclusively pertaining to the claims, as such, for the same reason as detailed above in relation to independent claim 16, the claims 29 and 30 are still rejected as detailed above. As such, the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance. 
In addition, as to the newly added claims 31-36, the newly added claims are rejected as explained above.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/device method for determining properties of a coating on a transparent film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886